PRESTO® National Presto Industries, Inc. Eau Claire, WI54703-3703 Exhibit 99.1 Tel.715-839-2121 Fax. 715-839-2148 715-839-2122 715-839-2242 NEWS RELEASE Contact:Randy Lieble FOR IMMEDIATE RELEASE (715) 839-2164 NATIONAL PRESTO INDUSTRIES, INC. ANNOUNCES ELECTION OF DIRECTORS AT ITS ANNUAL STOCKHOLDER MEETING Eau Claire, Wisconsin (May 19, 2010) – The shareholders of National Presto Industries, Inc. (NYSE: NPK) re-elected Richard Cardozo and Patrick Quinn to new three-year terms as directors at the May 18, 2010 annual stockholders meeting.
